DISMISS; and Opinion Filed September 13, 2013.




                                              S   In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                          No. 05-12-01495-CV

                         JEFF C. NOEBEL, Appellant
                                    V.
 DLJ MORTGAGE CAPITAL, INC. AND SELECT PORTFOLIO SERVICING, INC., Appellees

                           On Appeal from the 68th Judicial District Court
                                       Dallas County, Texas
                                Trial Court Cause No. DC-08-13275

                                    MEMORANDUM OPINION
                               Before Justices Moseley, Lang, and Richter
                                      Opinion by Justice Moseley
       Under the rules of appellate procedure, an appellant is required to file a docketing statement and,

unless excused by statute or the appellate rules, pay a $175 filing fee. See TEX. RS. APP. P. 5, 20.1, 32.1;

see also TEX. GOV’T CODE ANN. §§ 51.207(b)(1), 51.208 (West Supp. 2012), 51.941(a)(1) (West 2005);

Tex. Sup. Ct., Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Court of

Appeals and Before the Judicial Panel on Multidistrict Litigation, Docket No. 07-9138 (Aug. 28, 2007),

§B1(a). Jeff Noebel has done neither, despite being cautioned that his appeal would be dismissed without

further notice unless he complied with the requirements by August 19, 2013. Accordingly, we dismiss the

appeal. See TEX. R. APP. P. 42.3.




                                                            /Jim Moseley/
                                                            JIM MOSELEY
                                                            JUSTICE
121495F.P05
                                            S
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                          JUDGMENT

JEFF C. NOEBEL, Appellant                             On Appeal from the 68th Judicial District Court,
                                                      Dallas County, Texas
No. 05-12-01495-CV        V.                          Trial Court Cause No. DC-08-13275.
                                                      Opinion delivered by Justice Moseley. Justices
DLJ MORTGAGE CAPITAL, INC. AND                        Lang and Richter participating.
SELECT PORTFOLIO SERVICING, INC.,
Appellees

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.
       We ORDER that appellees DLJ Mortgage Capital, Inc. and Select Portfolio Servicing, Inc.
recover their costs, if any, of this appeal from appellant Jeff C. Noebel.


Judgment entered this 13th day of September, 2013.




                                                         /Jim Moseley/
                                                         JIM MOSELEY
                                                         JUSTICE




                                             –2–